Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 1 of 19

RECE yen

SDN ¥ PRES i Sr OFF roo

U.S. DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF NEW YORK CUTROY [9 PH a p q
SWEIGERT | CIVIL CASE #:
Vv. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E, CAPRONI

 

 

 

 

NOTICE OF PLAINTIFF’S MOTION FOR
PRELIMINARY INJUNCTIVE RELIEF PURSUANT TO \
NEW YORK CIVIL RIGHTS LAW SECTION 50 AND 51

MAY IT PLEASE THE COURT:
This is a MOTION to seek INJUNCTIVE RELIEF to restrain the Defendant from the continuous

use of the Plaintiffs persona, name and imagery pursuant to NYCRL §§ 50,51.

A certificate of service is included on the last page of this document. So sworn under oath..

Signed this f day of November 2020.

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

DE. S-
J) 07 &
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 2 of 19

 

 

 

 

MEMORANDUM OF LAW
TABLE OF CONTENTS
TABLE OF CONTENTS wu... scccccsscesssssssscenssssecceencensescensessensnenscosenarsscssanecarssceensneassceusnecentareneners 2
TABLE OF AUTHORITIES .. - steseneennersvennssseesss . we ssesensensuatenescenens 3
PRELIMINARY STATEMENT ......cccscccsssstsatssenssseneennenerseenens ” os eeaneanes wi
PROCEDURAL HISTORY uu... cccssssesccesssseresscsecscsnesneassecsessscenenotsscesenssensscossnenestscssauensenenceneaauts 4
LAW AND ARGUMENT... . wee sseaneanenansnesnnessesensensonssasnesensenssstratsossnarensenenenees 11
CONCLUSION " " seesusesesnenee sunepuneanecuscauonunaususenenecsaaueceuanaeusuuecunnsaatscaneunants 17
CERTIFICATE OF SERVICE ........scesse eresenseneenes “ we eneeneeeaes we 18

 
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 3 of 19

TABLE OF AUTHORITIES

Cases

Ali y. Playgirl, 447 F Supp. 723, 726 (S.D.N-Y. 1978) cscs seeseecesseeeseeseecaseaseesseesssenesnseerensaees 16
Allen v. National Video, 610 F. Supp. 612, 617-618 (S.D.NLY. 1985)... ccssceestseseeeeeeeseseeees 16
Binns v. Vitagraph Co., 210 N.Y. 51, 57-58 (1913) wo... cccceccceseeseceseessseescesesecseesnessoeesuseaeerseeees 16
Connick v. Myers, 461 U.S. 138, 146 (1983). cc ceeseeesceeeeeesaecseeeceaseaesaceeeesaeseseeaseeasseeaeeaes 11
Conmick, 461 U.S at (47-48 occ cece ccccetesesaronseeseeacesessenesassesceseseessaeeessesaseeeseeseessensregeeteqesesaneesa 12
Connick, 461 U.S, at L474 oo ciecccccccccsccneessscrsersecersaeecceceasuseseceueseasssseneussesscsasaaenuessceesesssereeserses 12
Golodner v. Berliner, 770 F.3d 196 (2014) oc ccccccccec cesses cseeeecssseeaeeaceeeeenseseeesesceeaeseneaseeneesas 12

Kennedy Onassis v. Christian Dior N_Y., 122 Misc. 2d 603, 604, 472 N.Y.S.2d 254, 256 (Sup.

NY 1984) ooo esseeeseeseeetaecesaesessensesasecenecansensceaeaesseeassaeseeseneesceseeseeneadsneesaseaenagesianeneeseeeaeeas 16
Lewis v. Cowen, 165 F.3d 154, 162 (2d Cir. 1999) occ cecceseeeseseceseneseeseesaeesessseeesnaneasesenaes 12
Lewis, 165 F.3d at 16364 ec cscceeesesecesenereesesscenvevecassessesenenstsaesssesecsensasenesvasseseesenaneetoensaneaes 12
Singer v. Ferro, 711 F.3d 334, 340 (2d Cir.2013) eee eccecsseeeseeeeeeeecseeessessseseaavsaeeeassersnsesvens 12

The National Academy of Television Arts and Sciences, Inc., et al. vy. Multimedia Systems Design,

Tn€., LOACV~T 269 ce ceeesccseceeecceneseneeseseseccenessseseaeacecesvacasasucsaeacatassaeenensenevenenassesenseosnesasacaneetseaesenens 6
Statutes
NYCRL § 51 eeeeccccceseseceesessecestensensenseossssssesesescesensseneaseseasseaseasaeseeesssenssaceseaeaeeeeseneaeeaeans 4,11, 12
NYCRL § 79-fo ee ccececeeecceeesenceseeeseseeeetsesesceeseeeseseseseseaseeesesensasnenseseasesssessaseenseaseaeseasesseasaeetees 9, 11
Rules
United States Department of Defense (DoD) Directive 8570 ou... cccseesessseeseessertesssesesseasensers 13
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 4 of 19

PRELIMINARY STATEMENT
Plaintiff D. George Sweigert commenced this action against the Defendant Jason Goodman and
his social media podcast “business” CrowdSource The Truth for, in part, knowingly using
Sweigert’s image and name for commercial or advertising purposes, without Sweigert’s consent,
in violation of Section 51 of the Civil Rights Law of the State of New York (NYCRL § 51).
Sweigert now comes (with this motion) to seek injunctive relief pursuant to NYCRL § 51, which
provides that a person whose image is used without consent may maintain an equitable action “to

prevent and restrain the use” of such imagery.

PROCEDURAL HISTORY
Plaintiff alleged that the Defendant has used Sweigert’s image and name without his consent in
the Second Amended Complaint (SAC, Dkt. 88) and the First Supplemental Complaint (FSC,
Dkt. 150). The Magistrate has ordered that the SAC is to be supplemented by “paragraphs I, 39
through 45 and 47 through 30” of the FSC, see ORDER (Dkt. 160). The Defendant’s various

motions to dismiss the claims of the SAC and FSC have been heard and terminated.

The Defendant did not file ANSWER to the SAC (Dkt. 88) although ORDERED to by the
magistrate on 10/24/2019 (Dkt. 97). This ORDER was amplified and re-affirmed on 11/14/2019
by another magistrate’s ORDER (Dkt. 102). An “Answer” was due by 11/18/2019 (Dk. 102),
The Defendant failed to file an answer to the SAC (Dkt. 88). Instead, the Defendant filed a
motion to dismiss with an accompanying memorandum (see Dkt. 105 and 106). The Court will
recall that the Plaintiff questioned these papers (Dkt. 105 and 106) in a letter motion of

11/25/2019 (Dkt. 112). On 08/03/2020 the presiding judge terminated the Defendant’s motion
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 5 of 19

to dismiss (Dkt. 106) via ORDER (Dkt. 140). The Defendant made no attempt to amend, vacate

or otherwise modify the Court ORDER of 08/03/2020 (Dkt. 106).

The Defendant had filed an ANSWER to the operative complaint (Dkt. 5) on 10/10/2018 (Dkt.
35). In that 10/10/2018 pleading (ANSWER) the Defendant provided affirmative defenses to the

allegations raised.
BACKGROUND STATEMENT

1. For the purposes of this motion the Defendant has not denied the allegations of the SAC
(Dkt. 88), although ordered to provide an “Answer” by ORDERS of 10/24/19 and 11/18/2019.
Instead, the Defendant filed a motion to dismiss (Dkt. 106) which was terminated by ORDER of
08/03/2020 (Dkt. 140). The Defendant has sufficiently forfeited any opposition to the SAC
(Dkt. 88). Thus, the well-pleaded factual allegations of the SAC (Dkt. 88) should be assumed to
be true by this Court as they have never been denied by the Defendant.

2, It is undisputed that the Defendant has used the Plaintiff's name and image in an
exploitative manner in promotional commercial podcasts to tens of thousands of people.
Defendant’s on-going use of Plaintiff's image/name is open-ended, continuous, and non-stop.

3. To amplify the commercial nature of Defendant’s “business” it is instructive to review
the Defendant’s e-mail message to the magistrate judge on 11/13/2019. The Defendant advised
the magistrate that, “/o/nline broadcasting is my full time job and primary source of income” and
“has crippled my on-line business by preventing me from live streaming my daily broadcasts”

and “/t/his has negative impacted my income” and “disrupt my day to day life, my business”.
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 6 of 19

1 Jason Goodman <testh@tcrowdsourcethetasth.crg> W13/2019 753 PM oir GI

Ta Aaron NYSOChambers@inysd.uscourts.gov Copy David George Acton Sweigert 46

te

 

Fornvaed

Thank you your honor, hawever Mr. Outtrim’‘s inappropriate actions have revealed new evidence that is extremely
significant and must be included in my answer, Outtim’s latest action provides further proof cf the alleged conspiracy
between Plaintiff and othars including Outtcm, This causes me to request that you reconsider today's order given the
fallewing circumstances:

irrespective of Mr. Outtrim’s denial of intervention, his reason for attempting to intervene changes my answer and
requires additional time to complete, Prior ta emailing you inappropriately, Mr. Cuttrim submitted a frauculent complaint
to YouTube that has crippled my online business by preventing me fram live streaming my daily broadcasts to my
audience of 85,000 viewers. This has negatively impacted my income and is a clear example af the ongoing extrajudicial
steps Plaintif and his associates have taken in thei persistent and escalating effort fo disrupt my day to day life, my
business and my abilry to defend myself in this legal mater.

Online broadcasting is my full time job and primary source of income, The YouTube penalty will continue indefinitely IF
Qutirim is able to demonstrate to Google that he has an active lawsuit against nie for the same claim he has submitted to
YouTube, ltis extremely important ta my defense that | have the additional time requested so | may adequately explain

and present the relevant facts and details related to shad light on this newest development and so the court may consider
these facts in rendaring its decision.

i respectfully request that you reconsider the order and ailow me the time extension. | stand ready to submit artother
raction for extention of time if that would please the court.

fason Goodman, Qefendant Pro Se

 

        
     

Pe eg UR

z

*Piease noteulass oor
by Plainti¥

shivincimc “1 isnota valid emai address for Defendant and has been inappropriately
introduced into these proceedings

 

Above: E-mail message from Def to the Magistrate 11/13/2020
4, Indeed, the New York state licensed corporate entity for which the Defendant purports to
be the “C.E.O.” is entangled in related litigation (see The National Academy of Television Arts
and Sciences, Inc., et al. v. Multimedia Systems Design, Inc., 20-CV-7269, Hon. Valerie E.
Caproni presiding [herein NATAS lawsuit]). Multimedia is the corporate entity to which the
U.S. Patent and Trademark Office (U.S.P.T.O.) has assigned the trademark “CrowdSource The

Truth” (CSTT).
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 7 of 19

CROWDSOURCE THE TRUTH - Trademark Information

By Multimedia System Design, Inc Ei / |

 

The CROWDSOURCE THE TRUTH trademark was assigned a Serial Number #87752970 — by the United
States Patent and Trademark Office (USPTO). Trademark Serial Number is a unique ID to identify the
CROWDSOURCE THE TRUTH mark in USPTO, The CROWDSOURCE THE TRUTH mark is filed in the categary
of Education and Entertainment Services . The legal correspondent for CROWDSOURCE THE TRUTH
trademark is MULTIMEDIA SYSTEM DESIGN, INC, 252 7TH AVENUE, 6S NEW YORK, NY 160074 . The current
status of the CROWBSOURCE THE TRUTH filing is REGISTERED.

Based on Multimedia System Design, Inc, ihe CROWDSOURCE THE TRUTH trademark is used in the
following business: Providing on-line videos featuring news in the nature of current event reporting, not
downloadable .

Cite: https://www.trademarkelite.com/trademark/trademark-
detail/87752970/CROWDSOURCE-THE-TRUTH

5. All of the publicly available podcasts distributed across more than 13 CSTT social media
properties contain a solicitation for members of the public to become paying “patrons” on credit

card processing “pay walls” known as PATREON and Subscribe Star.

SubscribeStar.com/crowdsourcethetruth

 

CUCM CACC ECDC Ly

Sunday with Charles ~ Honey, | Shrunk the Landslide

  

12,272 views » Streamed live 7 hours ago 12K §28 w& SHARE = SAVE oo

 

_SasonGoodman SHESCRIREN ry

Cite: httos:/Awww.youtube.com/watch?v=WAZXIRL-SUQO

 
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 8 of 19

6. The video description box of all the Defendant’s videos contains this message (see

below).

 

Please sponsor the of Crowdsource the Truth Counterlawfare Fund at
http:/Avww.crowdsourcethetruth.com. Become a sponsor & enjoy exclusive content on
SubscribeStar & Patreon hitp://www.patreon.com/crowdsourcethe...
hitp://Awww.subscribestar.com/crowdsou... http://paypal.me/crewdsourcethetruth Visit

hitp://www.crowdsourcethetruth.com

 

 

 

7. Depicted below is an excerpt from the PATREON credit card processor terms of use.

 

Welcome to Patreon!

To summarize: By using Patreon you agree to these terms.

These are Patreon’s terms of use, and they apply to all users of the Patreon platform.
“We,” “our” or “us” refers to Patreon Inc. and our subsidiaries. “Patreon” refers to this
platform and the services offered by us.

Payments

As a creator you make your membership available on Patreon, and we provide
membership to your patrons on a subscription basis. We also handle payments issues
such as fraud, chargebacks and resolution of payments disputes.

We try to provide timely access to your funds, but you may occasionally experience
delays in accessing your funds. We may also block or hold payments for violations of
our policies or for compliance reasons, including collecting tax reporting information.
When payments are delayed or blocked we try to communicate the reason to you
promptly. If you have questions about a payments block, please reach out to us. In
order to protect creators, we may block patrons’ payments if we believe them to be
fraudulent.

Sometimes activities like refunds can put your account balance into the negative. If
your balance becomes negative then we reserve the right to recover those funds from
future payments.

 

 

 

Cite: https:/Avww.patreon.com/policy/legal
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 9 of 19

8. In the video podcast entitled, Clear and Present Danger (Calm Before the Storm?)
“#maerskmemphis”, 90,501 views, «Streamed live on June 14, 2017,
hitos://www.youtube.com/watch?v=ekrScw2WAbU&t=1681s, the Defendant dials telephone
no. 843-740-7050 and introduces himself to the U.S. Coast Guard petty officer answering the
emergency line, at time mark 2:01:14 the Defendant states, “Yes, this is Jason Goodman calling.
I am a reporter with an independent news agency called CrowdSource The Truth and we have
received information..”. [emphasis added]

9. New York law provides very explicit definitions as to what constitutes a “news agency”.
CrowdSource The Truth is not a news agency and does not meet the criteria as a news agency

under New York law (see beiow).

 

(a)(3) “News agency” shall mean a commercial organization that collects and supplies news

to subscribing newspapers, magazines, periodicals and news broadcasters.

Cite: NYCRL § 79-h

 

 

 

10. Further, New York law is clear about the definition of “news” (see below).

 

(a)(8) “News” shall mean written, oral, pictorial, photographic, or electronically recorded
information or communications concerning local, national or worldwide events or other

matters of public concern or public interest or affecting the public welfare.

Cite: NYCRL § 79-h

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 10 of 19

11. Presently, the Defendant’s is displaying his talent in having the public subsidize his legal
expenses for his three lawsuits where he appears as a defendant (to include the Eastern District
of Virginia defamation and libel lawsuit Robert David Steele v. Jason Goodman).

12. The Defendant now markets a variety of “COUNTER LAWFARE” financial donations
from $100 to $1,000 to pay legal fees and defend himself from “/awfare” litigation, such as this
instant lawsuit and the related NATAS v. Goodman case. The Defendant has and is engaged in

the commercial solicitation of funds from the public to support his “counter lawfare” project.

 

 

 

 

$106.00

2 wie ~ ot

1 Year SubseribeSta: subseriptton and special gil included

Social engineers are atlacking Crowdsource the Truth wih lawfare. The
Same types who eraated Operation Mockingbyrd stil want to conrad the
infonsratlan you sea.

 

 

Cite: http://www.crowdsourcethetruth.com

 

 

$1,000.00 '

Pe
2 Eva - 2

5 Year SubscribeStar subscription and one of a kind gift inchided Heip
independent media thrive, sponser Clowdsourea the Trulh, you can belp
dignupt catporate contielled broaricast news

 

 

Cite: http://www.crowdsourcethetruth.com

10

 

 
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 11 of 19

LAW AND ARGUMENT

Injunctive Relief
13. As noted above, NYCRL § 51 provides that a person whose image or name is used
without his consent may maintain an equitable action “to prevent and restrain the use” of the
image / name.
14. —‘ The facts alleged in the SAC & FSC establish all elements necessary to obtain injunctive
relief from this Court. Defendant has not denied the allegations presented in the SAC (Dkt. 88)
or the FSC (Dkt. 150). The allegations are within the scope of NYCRL § 51 have not been
contested. For the purposes of this motion any statements in the complaint that have not denied
should be taken as true.
15. Defendant continuous to drag the Plaintiff's persona into the “COUNTER LAWFARE”
initiative as the persona to provide justification for donations, contributions, and other financial
pecuniary benefits to the Defendant. In sum, Defendant needs to be restrained from any further
inclusion of the Plaintiff in exploitive commercial “advertising in disguise” podcasts to raise

funds for the dubious “COUNTER LAWEARE FUND”,

First Amendment does not protect personal venting thus no harm to the Defendant
16. In New York state, pursuant to NYCRL § 79-h, news is considered content that addresses
“matters of public concern or public interest”. The Defendant’s personal attacks (“dead beat
dad’), airing of personal grievances, expounding on the personal history (“wife swapper”), etc.
directed at the Piaintiff is not “news”.
17. “Speech is a matter of public concern when it can “be fairly considered as relating to any
matter of political, social, or other concern to the community.” Connick v. Myers, 461 U.S. 138,

146 (1983). Courts determine whether speech is on a matter of public concern by examining the

11
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 12 of 19

“content, form, and context of a given statement, as revealed by the whole record”. Jd. Connick,
461 U.S at 147-48.

18. Speech that “primarily concerns an issue that is personal in nature and generally related
to the speaker’s own situation, such as his or her assignments, promotion, or salary, does not
address matters of public concern.” /d. (internal quotation marks and alteration omitted).
Connick, 461 U.S. at 147-4.

19. Relevant considerations include “whether the speech was calculated to redress personal
grievances or whether it had a broader public purpose.” Lewis v, Cowen, 165 F.3d 154, 162 (2d
Cir. 1999).

20. The bulk of the Defendant’s podcast speeches over the last two years concerning the
Plaintiff (at last count over 100 podcasts) are the Defendant’s personal grievances with the
Plaintiff and have no broader public interest. These podcast speeches, slurs and insults are little
more than score-setiling devices and have small practical significance to the public. Lewis, 165
F.3d at 163-64.

21. “Speech that, at its heart, is limited to such grievances does not implicate the First
Amendment. Put simply, the “First Amendment does not protect all private ventings of
disgruntled public employees.” Singer v. Ferro, 711 F.3d 334, 340 (2d Cir.2013) »” quoted in
Golodner v. Berliner, 770 F.3d 196 (2014) .

22.  Defendant’s personal “COUNTER LAWFARE?” score-settling podcast speech is not an
interest protected by the First Amendment. Further, the Plaintiff is not asking this Court to chill
the Defendant’s free speech concerning other “matters of public concern or public interest”, only
the personal grievance podcasts that feature the Plaintiff's misappropriated persona, image and

name (as allowed by New York law - NYCRL § 51).

12
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 13 of 19

Irreparable Career Damage
23, Because Plaintiff is seeking a preliminary injunction pursuant to NYCRL § 51, the
irreparable harm analysis in this case differs from a traditional preliminary injunction analysis.
NYCRL §§ 50,51 on their face entitle private plaintiffs to seek injunctive relief so long as they
have suffered an injury as a result of a defendant’s misappropriation of the plaintiff's persona,
name and likeness.
24. —_ In his social media podcasts, the Defendant has improperly used the persona, name and
imagery of the Plaintiff for “advertising and trade” to promote the credit card payment third-
party payment sites PATREON and SubscribeStar “pay-walls” (a techno industry term that is a
spin-off of “firewall”).
25. The SAC & FSC describe instances when the Defendant specifically targeted the
Plaintiff's career in the form of his accreditation as a Certified Ethical Hacker (CEH). In
“COUNTER LAWFARE” podcasts only a few days ago the Defendant again disparages the
Plaintiff as “George Webb’s brother, the ethical hacker and social engineer.”
26. United States Department of Defense (DoD) Directive 8570 sets out the requirements for
the “Information Assurance” workforce covering policies and responsibilities regarding the
training, certification, and workforce management. The Cyber Security Service Provider (CSSP)
DoD 8570 designation requires the CEH.
27. _ As the Court will recall, the SAC is bulging with the evidence of the Defendant’s
podcasts that include the variation of “David Sweigert” and “ethical hacker” in the title,
description, or meta-data, making the content discoverable via simple GOOGLE.COM word or

phrase search (sample below).

13
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 14 of 19

HOME VIDEOS

     

2 COMMUNITY CHANNELS ABOUT Qe

few + streamed ] year ago

  

Jason Good Saree

The Weather Underground always remained dedicated to destroying the United States of America. With
Bermadine Dohrn and Bill Ayers on facully at Northwestern and Uic it seems Iikely they remain...

“ide DeConto's

 

Jason Goodman « + SK views « . Streamed 1 year ago _

Bavid Sweigert is a prolific pubtic figure. He makes dally video broadcasts commenting on the current
political climate and varlous aspects of soclal media and technology. He is an author...

 

 
   
 
 
  

Did Sweigert Break Entrust st § Amec Chains Linking EVL Teachers to
entagon t & WTC 7 with David Hawkins

Jasom mee” Streamed 1 year ago

Does breaking the chain of custody nullify evidence from a legal standpaint? Does David Sweigert know
this and actively seek to do so? Could ethical hacking break the chain of custody of...

Above: Small sample of CSTT podcasts featuring the Plaintiff
28. =‘ The Plaintiff's name is inserted into innumerable podcasts that has content with no
relationship to the Plaintiff. As seen in the small sample of podcasts above, the Plaintiff has no
relationship whatsoever to the subject matter of the “advertising in disguise”; e.g. the Plaintiff is
not a “weatherman”, “cornfield cruiser”, part of the “BAT CAVE” at the University of Iinois,
connected “EVL teachers”, etc. The Defendant is merely using the Plaintiff's persona, name,
image and reputation to give his conspiracy theorist podcasts an aire of legitimacy.
29. For over a decade the Plaintiff has published technical reports and books that advance the
state of the art of cyber security incident response. The Plaintiff is active in the research and
publishing of new techniques to reduce the severity of critical infrastructure outages, etc. This
journey towards technical excellence represents the “persona” and “personage” of the Plaintiff.

Not only does the Defendant want to exploit the imagery and name of the Plaintiff but the

14
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 15 of 19

Defendant wants to exploit the persona / personage of the Plaintiff as well — this violates
NYCRL 8§ 50,51.

30. | Contributing to the state of the art via published peer reviewed articles and treatises is a
professional requirement of a CEH holder. These grotesque podcasts and their headlines have a
cumulative negative impact on the Plaintiff. Security experts researching in the cyber security
field as just as apt to stumble across the Defendant’s grotesque creations as they could discover
serious technical articles requiring peer review written by the Plaintiff.

31. The term “social engineer” is a term of art within the ethical hacking community. “Social
engineer” refers to manipulative con-artists that are able to acquire sensitive information from
uninformed employees or workers. This technique relies on impersonation and deception to
manipulate the release of some protected information, such as a password, access code, or other
sensitive data. The term “social engineer” is a derogatory slur that has specific connotations in
the ethical hacking community and is the source of derogatory impressions created about the
Plaintiff.

32. In essence, the Defendant has poisoned the Internet’s peer reviewed cyber security well
and muddied the critical infrastructure protection waters to cast a shadow of humiliation and
doubt on the Plaintiff. This is directly and indirectly damaging to the Plaintiff's career. This
type of reputational harm has a direct impact on Plaintiff's professional reputation and long-term

career prospects.

15
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 16 of 19

 

Cross-Domain Interoperability in a Cyber Warfare Response: Minimizing
Threat Rigidity in Emergency Management and Cyber Security
by Mr David Sweigeri MSci. | Mar 28, 2018

Paperback
5595
pine Get itas soon as Mon, Nov 23

FREE Shipping on orders over $25 shipped
by Amazon

 

  
 

Avoiding the Digital Maginot Line.kmengensy, Manager's Guide to
Modernizing Cyber Resilien@: Peer-review copy
by Dave G. Sweigert | Nov12, 2019 =u”

  

Paperback
$699

prime Get it as soon as Mon, Nov 23
FREE Shipping on orders over $25 shipped
by Amazon

 

 

 

 

33. It does not matter if the Defendant claims some kind of copyright parody defense. “A
picture within the meaning of the statute is not necessarily a photograph of a living person, but
includes any representation of such person,” Binns v. Vitagraph Co., 210 N.Y. 51, 57-58 (1913).
Similarly, in Ali v. Playgirl, 447 F.Supp. 723, 726 (S.D.N.Y. 1978) the statutory definition of
“portrait” is satisfied by a cartoon of an individual.

34.  Asnoted in Allen vy. National Video, 610 F. Supp. 612, 617-618 (S.D.N.Y. 1985) and
Kennedy Onassis v. Christian Dior N.Y., 122 Misc. 2d 603, 604, 472 N.Y.S.2d 254, 256 (Sup.
NY 1984) even the use of “look-alikes” for advertising and trade purposes that create an “overall
impression” of the plaintiff was held as a sufficient violation of the law as it amounts to an

appropriation of another’s likeness for commercial advantage without consent.

16
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 17 of 19

CONCLUSION

The Defendant profits from the open-ended smearing of the Plaintiff as a new character in the
CSTT “counter lawfare” soap opera. The Defendant continues to be compensated richly by
soliciting contributions to his legal defense fund. The Defendant continues to engage in
continuous tortious behavior to prolong this lawsuit with the predicted reaction of more
pleadings to supplement the record in response to CSTT podcast slurs. The Defendant will not
be financially harmed by any order of this Court directing the Defendant to cease and desist the

commercial exploitative broadcasts of the Plaintiff's persona, name or likeness.

 
 

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975

/1-/72¢

1?
Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 18 of 19

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a truecopy of the attached pleadings has been sent to the
following addressees on hel 1 day of November via prepaid First Class U.S. Mail. So

sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7" Avenue, Apart, #68

New York, NY 10001

PRO SE OFFICE, #200

US. District Court

500 Pearl Street

New York, New York 10007-1312

VEST,

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

// IF. 20e

18
 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 168 Filed 11/19/20 Page 19 of 19

 

=Y UNITED STATES
@ POSTAL SERVICE «

 

, ses . D. G. SWEIGERT, C,
@ Expected delivery date specified for domestic use. v0

 

, GENERAL DELIVERY
Most domestic shipments include up to $50 of insurance (restrictions apply).* ROUGH AND READY, CA 95975
@ USPS Tracking® included for domestic and many j international destinations, Spoliation-notice@mailbox.org

# Limited international insurance.**
= When used internationally, a customs declaration form is required.

“insurance does not cover certain items. For details regarding claims exclusions see the...
Domestic Mail Manual at Att: ://pe.usps.com.

™ See international Mail Manual at http://pe, usps.com for availability and limitations of coverage.

  
 
  

Ta schedule free Package Pickup, PRO SE OFFICE, Room 200
Sean the GR cade. US. District Court
ele] . 500 Pearl Street
New York, New York 10007-1312

 

 

| EPI4F May 2020 |
PS00001000014 OD:121/2x91/2 |. —_-USPS.COM/PICKUP

 

 

 

 

 

 

   

This packaging is the property of the Us. Postal Service® and is provided solely for use in sending Priority Mail® and-Priority Mail. international® shipments,

 

Misuses may be a'viclation of federal law. This package is not for resale. EP14F © U.S: Postal Service: May 2020; All rights reserved.

  

 

Ry

 
